United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50534
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RAUL GARCIA-GARCIA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 2:04-CR-852-ALL
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Raul Garcia-Garcia (Garcia) pleaded guilty to illegal

reentry and was sentenced to 41 months of imprisonment, three

years of supervised release, and a $100 special assessment.

Garcia appeals his sentence, arguing that the district court

mistakenly believed that the Sentencing Guidelines were mandatory

when it sentenced him.   In addition, Garcia argues that his

sentence is unreasonable and that the enhancement provisions of 8




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50534
                                 -2-

U.S.C. § 1326(b) are unconstitutional in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).

     The record belies Garcia’s contention that the district

court sentenced him believing that the Guidelines were still

mandatory.   At sentencing, the district court stated that it knew

that it was not bound by the Guidelines.   Furthermore, there is

no indication that the sentence the district court imposed, which

was at the low end of the guidelines range of imprisonment, was

unreasonable.    See United States v. Alonzo, 435 F.3d 551, 554

(5th Cir. 2006).

     Garcia’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Garcia contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.    See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).   Garcia

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     AFFIRMED.